[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT         FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               May 10, 2005
                                No. 04-12545
                                                            THOMAS K. KAHN
                            Non-Argument Calendar               CLERK
                          ________________________

                      D.C. Docket No. 02-61667-CV-WPD

TROY A. TYLER,
on his own behalf and other similarly situated,
                                                        Plaintiff-
                                                        Counter-Defendant-
                                                        Appellee,

      versus

WESTWAY AUTOMOTIVE SERVICE CENTER, INC.,
A Florida Corporation,
                                        Defendant-
                                        Counter-Claimant-
                                        Appellant

BRETT HOLCOMBE, individually,
CRAIG GOLDSTEIN, individually,
                                                        Defendants-Appellants.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________

                                  (May 10, 2005)
Before BIRCH, BARKETT and HULL, Circuit Judges.

PER CURIAM:

       Plaintiff Troy A. Tyler filed suit against Defendants Westway Automotive

Service Center, Inc., Brett Holcombe, and Craig Goldstein, attempting to collect

unpaid overtime compensation under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq. After the jury awarded Tyler $7,392.00,1 Defendants

appealed, contending: (1) neither Westway Automotive nor Holcombe were

properly considered Tyler’s employer under the FLSA; (2) the district court should

have granted a mistrial based on the improper closing arguments of Plaintiff’s

counsel; and (3) the district court improperly denied Defendant Goldstein’s motion

for sanctions.

       After review, we conclude that Defendants’ arguments lack merit.

Consequently, we affirm the $7,392.00 judgment in favor of Plaintiff Tyler.

       AFFIRMED.




       1
         The jury awarded $3,696.00. Pursuant to 29 U.S.C. § 216(b), that amount was doubled as
a liquidated damages award.

                                              2